Citation Nr: 1422029	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual umeployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO effectuated a December 2006 Board decision which granted compensation under 38 U.S.C.A. § 1151 for chest pain and acid reflux as a result of balloon dilations of the esophagus performed at a VA medical facility in October and December of 1992.  The Veteran disagreed with the assigned noncompensable disability rating and perfected his appeal by filing a timely substantive appeal (VA Form 9) in July 2007.

In April 2011, the Board remanded the matter for additional development.  In a March 2013 decision, the Board awarded a 10 percent disability rating for residuals of balloon dilations of the esophagus manifested by chest pain and acid reflux.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Partial Remand (JMR), the parties moved to vacate that portion of the March 2013 decision which referred the issue of entitlement to TDIU to the RO.  The Court granted the motion in a December 2013 Order and (dismissing the increased rating issue) and the matter was remanded to the Board.

In a February 2014 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran submitted additional argument in February 2014 and his representative submitted further argument in March 2014.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

In the November 2013 Joint Motion for Partial Remand, the parties agreed that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's TDIU claim is not free standing and is, therefore, part of his claim of entitlement to an increased rating for residuals of balloon dilations of the esophagus manifested by chest pain and acid reflux.

A TDIU rating may generally be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  Additionally, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16(b) (2013).

Here, the Veteran is service connected for residuals of balloon dilations of the esophagus manifested by chest pain and acid reflux, evaluated as 10 percent; scar, right side of head, at zero percent; and scar, right elbow, at zero percent.  His combined disability rating is 10 percent.  Thus, he does not meet the minimum schedular requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a)  are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history. 

The evidence of record indicates that the Veteran has an eleventh grade education and past work experience as a construction laborer.  See the Social Security Medical Assessment dated March 1994; see also the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployablility, dated July 2011.  He has not worked since September 1992.  Id.

A review of the record shows that the RO recently denied the Veteran's claim of entitlement to a TDIU in a December 2013 rating decision.  In his December 2013 notice of disagreement (NOD), the Veteran again asserted that he is entitled to a TDIU based upon his service-connected residuals of balloon dilations of the esophagus to include the medications prescribed therefore.  A statement of the case has not been issued.  

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since June 2011.  All such available documents should be associated with the claims file.

2. Thereafter, readjudicate the issue of TDIU.  Consideration should be given to referring the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

